Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 09/23/2021:
Amendments of Claims 1 and 3 are acknowledged.
Cancelation of claim 15 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/13/2021 and 10/01/2021are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 to 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The claim includes the limitation “and while the first sensor still detects the case, 
the controller 90 is configured to control the top- head-actuating-assembly actuators 248 and 288 to: (1) raise the top-head assembly 300 at a first speed responsive to the leading-surface sensor S2 and the top-surface sensor S3 detecting the case; (2) continue raising the top-head assembly 300 at a second slower speed responsive to the top-surface sensor S3 no longer detecting the case and the leading-surface sensor S2 still detecting the case;
The omitted element is considered the fact that there is another sensor S3 which is no longer detecting the case while sensor S2 is still detecting the case for the speed to be reduced by the controller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sambuca (US 2012/0102893) in view of Park (US 2011/0041464).
Regarding Claim 1:
Sambuca discloses a case sealer (Figure 1, case sealer 20) comprising: a base assembly (Figure 1, frame assembly 22); a top-head assembly supported by the base assembly (Figure 1, top head assembly 34); a top-head-assembly actuator (Figure 1, mast assembly 24) supported by the base assembly and operably connected to the top-head assembly to move the top-head assembly relative to the base assembly; and a controller operably connected to the top-head assembly actuator (paragraph 23, control station 50) and configured to: 
responsive to a first sensor detecting a case to-be-sealed (Figure 6, front sensing paddle 120), control the top- head-assembly actuator to begin raising the top-head assembly (Figure 8, block 156); and responsive to the first sensor no longer detecting the case, control the top- head-assembly 
Sambuca does not disclose that after starting ascending, and while the first sensor still detects the case, control the top-head- assembly actuator to slow the ascent of the top-head assembly.
Park teaches (Paragraph 22) that, as an alternative to continuously raise the sealer toward the upper height position, the controller can control the sealer lift mechanism to repeatedly move the sealer toward the upper height position in incremental steps at predetermined intervals. So, for example, the controller 130 can control the sealer lift mechanism 122 to repeatedly move two centimeters at a time every fifteen seconds; that will be considered by the Examiner as slowing the ascent of the top head assembly.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Sambuca the teachings of Park and make the controller repeatedly move the sealer toward the upper height position in incremental steps at predetermined intervals, slowing the ascent of the top head assembly as an alternative to continuously raise it.

Note in particular that Park, Cheich (US 2015/0210418) and other references on the record get size information from RFID chips used to identify the boxes and Price (US 4317319) actually takes height readings so the controllers of the case sealers are “expecting” a box of a particular size and could be preparing some well-known stop options to stop the motor preventing damage to the motor or the case sealer during a sudden stop.

Regarding Claims 2 and 3:
As discussed above for claim 1, Sambuca discloses the invention as claimed.
Sambuca does not disclose the case sealer further comprising a second sensor, wherein the controller is further configured to control the top-head-assembly actuator to slow the ascent of the top-head assembly responsive to the second sensor no longer detecting the case or wherein the controller is further configured to control the top-head-assembly actuator to begin raising the top-head assembly responsive to the first and second sensors both detecting the case.
Note that as claimed the second sensor is claimed to have the basically same function as the first, so it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to include a second sensor as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and the use of backup sensors is known in the art in particular if they a malfunction is predictable. 

Regarding Claim 4:
Sambuca discloses the top-head-assembly actuator comprises a double-acting pneumatic cylinder comprising a cylinder, a piston slidably disposed within an interior of the cylinder, and a piston rod having one end attached to the piston and another end external to the cylinder and operably connected to the top-head assembly (Paragraph 28, brackets 74 are provided to couple the top head assembly 34 to actuating components disposed in the mast assembly 24. In one example, the actuating components include one or more pneumatic head lifting cylinders or pistons 76 for raising and lowering the top head assembly 34).

Regarding Claim 13:
Sambuca discloses a third sensor communicatively connected to the controller, the controller further configured to, responsive to the third sensor detecting the case, control the second valve to pressurize the interior of the cylinder on the second side of the piston to a third pressure lower than the first pressure to partially counter-balance the top-head assembly (Paragraphs 35 and 41, Figure 6, top sensing paddle 

Regarding Claim 14:
Sambuca discloses the controller is operably connected to the second valve and configured to, responsive to the first sensor detecting the case, control the second valve to pressurize the interior of the cylinder on the second side of the piston to a first pressure to begin raising the top-head assembly (Figure 8, block 156, paragraph 40, the front sensing paddle 120 is depressed and contacts the first air limit switch 124 which in turn fills the head lifting cylinders 76 and causes the top head assembly 34 to travel upward).

Claims 5 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sambuca (US 2012/0102893) in view of Park (US 2011/0041464) as applied to claim 4 above, and further in view of Lohmann (US 6838641).
Regarding Claim 5:
As discussed above for claim 4, the modified invention of Sambuca discloses the invention as claimed, in particular discloses the double acting pneumatic cylinder and a pressurized gas source.
The modified invention of Sambuca does not disclose the pneumatic cylinder comprising a first valve fluidly connectable to a pressurized gas source and the interior of the cylinder of the pneumatic cylinder on a first side of the piston, and a second valve fluidly connectable to the pressurized gas source and the interior of the cylinder of the pneumatic cylinder on an opposing second side of the piston.
Lohmann teaches a double acting pneumatic cylinder for bidirectional actuation that includes a first valve fluidly connectable to a pressurized gas source and the interior of the cylinder of the pneumatic cylinder on a first side of the piston, and a second valve fluidly connectable to the pressurized gas source and the interior of the cylinder of the pneumatic cylinder on an opposing second side of the piston (Figure 2, bidirectionally acting pneumatic cylinder 8 with compressed air lines L6, R6, connected to an actuating valve 23, opening on the opposite ends. A piston mounted on the piston 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Sambuca the teachings of Lohmann and use a double acting pneumatic cylinder to lower and raise the top head that includes a first valve fluidly connectable to a pressurized gas source and the interior of the cylinder of the pneumatic cylinder on a first side of the piston, and a second valve fluidly connectable to the pressurized gas source and the interior of the cylinder of the pneumatic cylinder on an opposing second side of the piston as described by Lohmann as a typical configuration of a double acting cylinders.

Regarding Claim 6:
Sambuca discloses the controller is operably connected to the second valve and configured to, responsive to the first sensor detecting the case, control the second valve to pressurize the interior of the cylinder on the second side of the piston to a first pressure to begin raising the top-head assembly (Figure 8, block 156, paragraph 40, the front sensing paddle 120 is depressed and contacts the first air limit switch 124 which in turn fills the head lifting cylinders 76 and causes the top head assembly 34 to travel upward).

Regarding Claim 7:
Sambuca discloses the controller is operably connected to the first valve and further configured to control the first valve to pressurize the interior of the cylinder on the first side of the piston to a second pressure lower than the first pressure to slow the ascent of the top-head assembly (Paragraphs 37 and 38, When the front sensing paddle 120 is released, the head 34 continues to travel upward until its momentum dissipates. The dampening circuit is triggered when the front sensing paddle 120 is released and cylinder exhaust blocking valves of the head lifting cylinders 76 are closed for a short period to counteract the upward momentum of the top head assembly 34).

Regarding Claims 8 and 9:
Sambuca discloses the controller is further configured to, responsive to the first sensor no longer detecting the case, control the first and second valves to enable the top-head assembly to stop ascending and begin lowering under its own weight (Paragraph 40, Figure 8, block 158, front sensing paddle 120 is no longer depressed, the first air switch 124 is released, and the head assembly 34 stops traveling upward. The procedure 150 then continues at a block 158 and the top head assembly 34 begins to travel downward on top of the box as the box is moved forward, no activation of the cylinder is disclosed so the top head assembly would be lowering by gravity from the overshot position obtained by momentum).


Regarding Claim 10:
Sambuca discloses a third sensor communicatively connected to the controller, the controller further configured to, responsive to the third sensor detecting the case, control the second valve to pressurize the interior of the cylinder on the second side of the piston to a third pressure lower than the first pressure to partially counter-balance the top-head assembly (Paragraphs 35 and 41, Figure 6, top sensing paddle 122 functions to sense a top face of the box and to eliminate false head raise triggering of sensor 120 by opening second air switch 126 permitting travel downwards).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sambuca (US 2012/0102893) in view of Park (US 2011/0041464) and Lohmann (US 6838641) as applied to claim 10 above, and further in view of Lerner (US 4781786).
Regarding Claims 11 and 12:
As discussed above for claim 10, the modified invention of Sambuca discloses the invention as claimed.
The modified invention of Sambuca does not disclose a fourth sensor communicatively connected to the controller.
Lerner teaches a pair of sensors (Figures 1 and 2, switches 38 and 38) communicatively connected to the controller (Figure 10 shows the connection) and the controller further configured to, responsive 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Sambuca the teachings of Lerner and include a fourth sensor communicatively connected to the controller at the discharge end of the case sealer to control the second valve to stop directing gas into the interior of the cylinder to enable the top-head assembly to return to the home position under its own weight.
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. Surely the added limitation to Claim 1 overcomes the reference Sambuca (US 2012/0102893), but does not make the claim allowable considering the teachings of Park (US 2011/0041464). Besides that, the claim now is rejected under 112(b) since as being incomplete for omitting essential elements and such omission amounting to a gap between the elements. As indicated above it is considered that the omitted element is fact that there is another sensor S3 which is no longer detecting the case while sensor S2 is still detecting the case for the speed to be reduced by the controller.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731